                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

ESTHER C.,                                   )
                                             )
       Plaintiff,                            )       No. 18 C 407
                                             )
               v.                            )       Magistrate Judge M. David Weisman
                                             )
NANCY A. BERRYHILL, Deputy                   )
Commissioner for Operations,                 )
performing the duties and functions          )
not reserved to the Commissioner             )
of Social Security,                          )
                                             )
       Defendant.                            )


                         MEMORANDUM OPINION AND ORDER

       Esther C. brings this action pursuant to 42 U.S.C. § 405(g) for judicial review of the Social

Security Administration (“SSA’s”) decision denying her application for benefits. For the reasons

set forth below, the Court affirms the SSA’s decision.


                                          Background

       Plaintiff applied for disability benefits on March 17, 2014, alleging a disability onset date

of February 4, 1995. (R. 83.) Her application was initially denied on June 19, 2014, and again on

reconsideration on December 5, 2014. (R. 88, 95.) Plaintiff requested a hearing, which was held

by an Administrative Law Judge (“ALJ”) on August 31, 2016. (R. 42-82.) On December 9, 2016,

the ALJ issued a decision finding plaintiff not disabled. (R. 30-37.) The Appeals Council denied

review (R. 1-3), leaving the ALJ’s decision as the final decision of the SSA, reviewable by this

Court under 42 U.S.C. § 405(g). See Villano v. Astrue, 556 F.3d 558, 561-62 (7th Cir. 2009).
                                            Discussion

       The Court reviews the ALJ’s decision deferentially, affirming if it is supported by

“substantial evidence in the record,” i.e., “‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” White v. Sullivan, 965 F.2d 133, 136 (7th Cir. 1992)

(quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). “Although this standard is generous,

it is not entirely uncritical,” and the case must be remanded if the “decision lacks evidentiary

support.” Steele v. Barnhart, 290 F.3d 936, 940 (7th Cir. 2002).

       Under the Social Security Act, disability is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). The regulations

prescribe a five-part sequential test for determining whether a claimant is disabled. See 20 C.F.R.

§ 404.1520. Under the regulations, the SSA must consider: (1) whether the claimant has

performed any substantial gainful activity during the period for which she claims disability; (2) if

not, whether the claimant has a severe impairment or combination of impairments; (3) if so,

whether the claimant’s impairment meets or equals any listed impairment; (4) if not, whether the

claimant retains the residual functional capacity (“RFC”) to perform her past relevant work; and

(5) if not, whether she is unable to perform any other work existing in significant numbers in the

national economy. Id.; Zurawski v. Halter, 245 F.3d 881, 885 (7th Cir. 2001). The claimant bears

the burden of proof at steps one through four, and if that burden is met, the burden shifts at step

five to the SSA to provide evidence that the claimant is capable of performing work existing in

significant numbers in the national economy. See 20 C.F.R. § 404.1560(c)(2).




                                                 2
         At step one, the ALJ found that plaintiff has not engaged in substantial gainful activity

since the application date of March 17, 2014. (R. 32.) At step two, the ALJ found that plaintiff

has the severe impairment of craniosynostosis. 1 (Id.) At step three, the ALJ found that plaintiff

does not have an impairment or combination of impairments that meets or medically equals the

severity of a listed impairment. (R. 33.) At step four, the ALJ found that plaintiff has no past

relevant work but has the residual functional capacity (“RFC”) to perform light work “except she

is unable to communicate on the telephone.” (R. 34, 36.) At step five, the ALJ found that jobs

exist in significant numbers in the national economy that plaintiff can perform, and thus she is not

disabled. (R. 36-37.)

         Plaintiff argues that the ALJ improperly failed to address her mental impairment. “[A]

physical or mental impairment must be established by objective medical evidence from an

acceptable medical source.” 20 C.F.R. § 416.921. Though plaintiff’s school records state that she

has “social-emotional concerns” (see R. 229, 235), there is no evidence from an acceptable medical

source that establishes the existence of a mental impairment. Absent such evidence, the ALJ’s

failure to discuss the alleged mental impairment was not error.

         Plaintiff also contends that the ALJ’s credibility determination/symptom evaluation 2 is

flawed because the ALJ used the “boilerplate” condemned by the Seventh Circuit. (See R. 36

(“[T]he undersigned finds that the claimant’s medically determinable impairment could reasonably



1
 “Craniosynostosis . . . is a birth defect in which one or more of the fibrous joints between the bones of [a] baby’s
skull (cranial sutures) close prematurely (fuse), before [the] baby’s brain is fully formed. Brain growth continues,
giving the head a misshapen appearance.” https://www.mayoclinic.org/diseases-
conditions/craniosynostosis/symptoms-causes/syc-20354513 (last visited Mar. 19, 2019).
2
  The SSA has issued new guidance for evaluating symptoms in disability claims, which supersedes SSR 96-7p and
“eliminat[es] the use of the term ‘credibility’” to “clarify that subjective symptom evaluation is not an examination
of an individual’s character.” See SSR 16-3p, 2017 WL 5180304, at *1 (Oct. 25, 2017). However, the factors to be
considered in evaluating symptoms under either SSR 96-7p or SSR 16-3p are the same. Compare SSR 96-7p, 1996
WL 374186 (July 2, 1996), at *3, with SSR 16-3p, 2017 WL 5180304, at *7-8 (Oct. 25, 2017).

                                                           3
be expected to cause the alleged symptoms; however, the claimant’s statements concerning the

intensity, persistence and limiting effects of these symptoms are not entirely consistent with the

medical evidence and other evidence in the record for the reasons explained in this decision.”));

see also Parker v. Astrue, 597 F.3d 920, 922 (7th Cir. 2010) (characterizing this language as

“meaningless boilerplate”). However, use of boilerplate language is not fatal if it is accompanied

by “a detailed explanation of the evidence and [the ALJ’s] reasoning about credibility,” Pierce v.

Colvin, 739 F.3d 1046, 1050 (7th Cir. 2014), including consideration of:

       1. The [individual’s] [d]aily activities; 2. The location, duration, frequency, and
       intensity of [the individual’s] pain or other symptoms; 3. Factors that precipitate
       and aggravate the symptoms; 4. The type, dosage, effectiveness, and side effects of
       any medication the individual takes or has taken to alleviate pain or other
       symptoms; 5. Treatment, other than medication, [the] individual receives or has
       received for relief of pain or other symptoms; 6. Any measures other than treatment
       the individual uses or has used to relieve pain or other symptoms . . . ; and 7. Any
       other factors concerning the individual’s functional limitations and restrictions due
       to pain or other symptoms.

SSR 16-3p, 2017 WL 5180304, at *7-8 (Oct. 25, 2017); see SSR 96-7p, 1996 WL 374186 (July 2,

1996), at *3 (same). “So long as an ALJ gives specific reasons supported by the record, [the Court]

will not overturn his credibility determination unless it is patently wrong.” Curvin v. Colvin, 778

F.3d 645, 651 (7th Cir. 2015).

       The symptoms plaintiff said prevented her from working are difficulty communicating,

difficulty breathing when she gets a cold or lifts more than twenty pounds, back pain, and frequent,

severe headaches. (R. 50-51, 53-57.) The ALJ credited plaintiff’s first two allegations and

accommodated them by limiting plaintiff’s RFC to light work, i.e., that which does not involve

lifting more than twenty pounds, see 20 C.F.R § 416.967(b), and work that does not require

telephone communication. (R. 34.) The ALJ rejected the back-pain allegation because MRIs

showed only minor degenerative disc disease and only in plaintiff’s cervical spine and the medical



                                                 4
expert “opined that [plaintiff] was without any corroborating signs, symptoms, neurological

abnormalities, or signs of cervical radiculopathy to support abnormality in her cervical spine.” (R.

33; see R. 64-65, 355, 552-56, 570-73.) The ALJ rejected the headache allegation because the

medical expert said it was not supported by plaintiff’s medical records and plaintiff said she only

used over-the-counter medication as treatment. (R. 55, 76.) Moreover, despite her claims of

frequent, disabling pain (R. 54-56), the ALJ noted that, in the relevant period, plaintiff was able to

perform various temporary jobs. (R. 32, 34-35, 48.) Because all these findings are supported by

the record, the Court has no reason to disturb the ALJ’s credibility determination/symptom

evaluation. Curvin, 778 F.3d at 651.



                                            Conclusion

       For the reasons set forth above, the Court grants the SSA’s motion for summary judgment

[25], affirms the SSA’s decision, and terminates this case.

SO ORDERED.                                    ENTERED: March 19, 2019




                                               M. David Weisman
                                               United States Magistrate Judge




                                                  5
